                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD LEE FLEMING, JR.,       :                Civil No. 1:20-cv-0037
                               :
                 Plaintiff,    :
                               :
            v.                 :
                               :
CREDIT CAR CONNECTION, et al., :
                               :
                 Defendants. :                  Judge Sylvia H. Rambo

                                     ORDER
         Before the court is a report and recommendation of Magistrate Judge Martin

Carlson (Doc. 7) in which he recommends, upon initial screening, that Plaintiff

Ronald Fleming, Jr.’s complaint be dismissed. Objections to the report and

recommendation were due by January 24, 2020, but to date, no objections have been

filed.

         In considering whether to adopt a report and recommendation when no

objections have been filed, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac

Dental Co. v. Dentsply Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010)

(explaining that judges should review dispositive legal issues raised by the report for

clear error). Following an independent review of the record, the court is satisfied
that the report and recommendation contains no clear error and will therefore adopt

the recommendation. Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:

   1) The report and recommendation of the magistrate judge (Doc. 7) is
      ADOPTED;

   2) Plaintiff’s request to proceed in forma pauperis (Doc. 2) is GRANTED;

   3) Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE to the
      plaintiff endeavoring to correct the defects cited in the report and
      recommendation WITHIN 20 DAYS of the date of this order.

   4) The Clerk of Court is DIRECTED to close this case.


                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: April 2, 2020
